NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICKI STEFANINI,                                No.    20-15240

                Plaintiff-Appellant,            D.C. No. 5:18-cv-07051-NC

 v.
                                                MEMORANDUM*
HEWLETT PACKARD ENTERPRISE
COMPANY,

                Defendant-Appellee,

and

STEPHEN CARLOCK,

                Defendant.

                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                        Argued and Submitted July 8, 2021
                                Portland, Oregon

Before: M. MURPHY,** PAEZ, and BENNETT, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Plaintiff-Appellant Vicki Stefanini brings this suit against Defendant-

Appellee Hewlett Packard Enterprise Company (“HPE”), alleging gender

discrimination, retaliation, and the failure to pay wages to which she is entitled.

She appeals the district court’s summary judgment decision in HPE’s favor. We

dismiss the appeal for failure to comply with Federal Rule of Appellate Procedure

28(a)(6).

      Under Rule 28(a)(6), “[t]he appellant’s brief must contain . . . a concise

statement of the case setting out the facts relevant to the issues submitted for

review, describing the relevant procedural history, and identifying the rulings

presented for review, with appropriate references to the record.” Stefanini “has

exhibited complete disregard for [those] requirements,” citing only the first page of

the summary judgment decision and the first pages of several district court filings,

which are not themselves evidence.1 Han v. Stanford Univ., 210 F.3d 1038, 1040

(9th Cir. 2000) (quoting Mitchel v. Gen. Elec. Co., 689 F.2d 877, 879 (9th Cir.

1982)) (dismissing the appeal because the “appellees’ brief cited Mitchel and

requested dismissal of the appeal, yet [the appellant] did not take the opportunity to


      1
        She cites the first page of her amended complaint, HPE’s notice of
removal, the district court case assignment, the first page of HPE’s motion to
dismiss, the first page of HPE’s answer, the first page of HPE’s motion for
summary judgment, the judgment, the notice of appeal, the first pages of two of
HPE’s attorneys’ declarations (which are contentless), and the first page of
Stefanini’s supervisor’s declaration (which is contentless other than to state that the
supervisor is an HPE sales director).

                                           2
file a reply brief that could have cured the defects”).2

      DISMISSED, with the parties to bear their own costs.




      2
        In its answering brief, HPE pointed out the defects in Stefanini’s counseled
opening brief and cited Mitchel for the proposition that the panel has the discretion
to dismiss the appeal because of those defects. In her counseled reply brief, Stefanini
denied that her opening brief was defective (and so of course did not try to cure the
defects) and compounded the problem by again reciting facts purportedly in the
record without accompanying appropriate references to the record.

                                           3